DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present office action is in response to an application filed on May 27, 2020, with claims 1-21. Based on the restriction requirement, the claims 11-21 has been elected by the applicant. Therefore claims 11-21 are pending and ready for examination.
Priority
This application repeats a substantial portion of prior Application No. 16883804, filed on 05/26/2020, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Oath/Declaration
The examiner acknowledged the Oath/Declaration filed on 09/14/2020 have been accepted.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-10, drawn to a generating virtual environment in a flock of vehicle, classified in H04L63/205, H04W4/40 and H04W4/48.
II. Claim 11-21, optimizing traffic flow in a flock of vehicles, classified in and H04L12/26 and H04L12/6418.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as optimizing traffic flow controller. See MPEP § 806.05(d). 
The examiner has required restriction between sub combinations usable together. Where applicant elects a sub combination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub combination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired separate status in the art in view of their different classification.
The inventions have acquired a separate status in the art due to their recognized divergent subject matters such as:
In group I, the claims recite a method for generating a virtual environment in a flock of vehicles comprising: determining a coverage area for a reflector.
In group II, the claims recite a method for optimizing traffic flow comprising: generating a vehicle flock within a reflector coverage area by replicating a virtual environment using collected sensory data and non-vehicle data at a local computational device on each of a flock of vehicles via the transmission of messages through the reflector replicating islands including a plurality of objects across at least two local machines.
The inventions require a different field of search (H04L63/205, H04W4/40, H04W4/48 and H04L12/26 and H04L12/6418, respectively).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the 
During a telephone conversation with the applicant’s representative Mr.  Kang Lam, Attorney of the record on Sept 14, 2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 11-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 1-10 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to because figs 13, 14A-14B and 21A requires descriptive legends, see MPEP 608.02.V(o) “Legends” (R-Patent Rules: 1.84 “Standards for drawings” (o) Legends: Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2020 was filed with the instant application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 12 is objected to because of the following informalities:  An abbreviated term “LiDAR” is used. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claim 11, the phrase "reflector" renders the claim indefinite because it is unclear whether the reflector is a sensor, an antenna, a server, a switch, a router or a gateway, making the claim vague and indefinite. Furthermore, the phrase “weights” is also indefinite as it is not clear whether the term indicates ponds or kilograms or not. Therefore, the claim requires further clarifications.
Regarding claim 12, the amended phrase "LiDAR" renders the claim indefinite because it is unclear what’s the LiDAR means. It is not clear whether it is a protocol or not. These findings make the claim vague and indefinite. Therefore, the claim 15 is rejected under the same grounds of rejections as stated above.
Regarding claim 15, the amended phrase "fluid and dynamics model" renders the claim indefinite because it is unclear how fluid and dynamics can be related to “modeling traffic” or how the terms may affect the traffic modeling. These findings make the claim vague and indefinite. Therefore, the claim 15 is rejected under the same grounds of rejections as stated above.
Regarding claim 16, the phrase "deep learning" renders the claim indefinite because it is unclear what’s the “deep learning” is and how it is related to optimizing traffic. These findings make the claim vague and indefinite. Therefore, the claim 16 is rejected under the same grounds of rejections as stated above.
Regarding claim 17, the phrase "vehicle throughput" renders the claim indefinite because it is unclear whether the vehicle throughput is “a number of vehicles” or in terms of speed or data 
Regarding claim 19, the phrase "threshold constraints" renders the claim indefinite because it is unclear for what the threshold constraints is. These findings make the claim vague and indefinite. Therefore, the claim 15 is rejected under the same grounds of rejections as stated above.
Regarding claims 12-21, are dependent on the independent claim 11. Therefore, the claims 12-21 are further rejected under the same grounds of rejections as stated above. Necessary clarifications are needed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kerecsen et al (US 2020/0294401 A1), hereinafter, “Kerecsen” in view of 
Graefe et al (US 2019/0132709 A1), hereinafter, “Graefe”. 
Regarding claim 11, Kerecsen discloses: A method for optimizing traffic flow (fig 6, para [0083]-[0087], where, discloses a method that monitors the traffic flow incorporating various communication devices and optimization technique for traffic management), comprising: generating a vehicle flock (fig 5, para [0252], where, “The method may be used with a group of vehicles that includes the second vehicle”, para [0402], where, in step 57 select vehicle group), within a reflector coverage area (fig 3, para [0217], where, “base station/towers” equivalent to “reflector, para [0127], where, “device within a range (equivalent to “coverage”) of the WAP can attach to the network”),
by replicating a virtual environment (para [0149], where, “ The system and method configure the vehicle and consumer device in a manner that the screen display of the consumer device is “mirrored” equivalent to “replicated” on a touch panel of the in-vehicle computer system”) using collected sensory data (para [0190], where, “Systems and methods are disclosed for collecting vehicle data from a vehicle engine computer of a vehicle and a plurality of sensors disposed about the vehicle and generating feedbacks for a driver of the vehicle using at least the vehicle data”) and non-vehicle data (para [0012]-[0015], where, collected sensory data and non-vehicle data such as traffic flow , collisions, steering , braking, speed and acceleration) at a local computational device on each of a flock of vehicles via the transmission of messages through the reflector replicating islands (fig 1, para [0243], where, “Communication ECU 12a” equivalent to “Local Computational device”, fig 3 and fig 5, para [0395]-[0404], where, the received sensor data is transferred to the in vehicle Server and the Server equivalent to “Island” received the data from the vehicle server equivalent to replicated/mirrored and transferred the message to the in “vehicle group” equivalent to “flock of vehicle” via the network 9a, 9b, 9c and Internet 31); including a plurality of objects across at least two local machines (fig 3-5, para [0276], where, “the sensor may be an electrochemical sensor that may respond to an object chemical structure, properties, composition, or reactions, the electrochemical sensor may be a pH meter or a gas sensor responding to a presence of radon, hydrogen, oxygen, or Carbon-Monoxide (CO), may be based on optical detection or on ionization and may be a smoke, a flame, or a fire detector, or may be responsive to combustible, flammable, or toxic gas” equivalent to “objects”, para [0012], where,  the pedestrians are also examples of objects); 
assigning weights to each vehicle within the flock (para [0012], where, indicating equivalent to “assigning” “priority” equivalent to “weights”, “Emergency vehicles usually carry distinctive lighting equipment to warn drivers and indicate priority of movement in traffic. A headlamp is a lamp attached to the front of a vehicle to light the road ahead”); 
defining a traffic objective for the vehicle flock (para [0013], where, “reduction in traffic collision” equivalent to “traffic objective”, by facilitating “the potential benefits of autonomous cars is a significant reduction in traffic collisions; the resulting injuries; and related costs, including a lower need for insurance. Autonomous cars are also predicted to offer major increases in traffic flow; enhanced mobility for children, the elderly, disabled and poor people; the relief of travelers from driving and navigation chores; lower fuel consumption; significantly reduced needs for parking space in cities; a reduction in crime; and the facilitation of different business models for mobility as a service”); 
although Kerecsen discloses: transmitting message to vehicle group, fig 5, steps 59, para [0404], but Kerecsen does not explicitly teach: providing vehicle instructions to the vehicles within the flock; and modeling traffic within the vehicle flock responsive to the weights and the objective; 
However, Graefe teaches: providing vehicle instructions to the vehicles within the flock (fig 12, para [0196], where, “the temporary group may provide instructions to the “devices 1212, 1214” are the “mobile device”. As the transient devices 1212, 1214, and 1216, leave the vicinity of the fog 1220, it may reconfigure itself to eliminate those IoT devices 1204 from the network. The fog 1220 may also divide itself into functional units, such as the IoT devices 1204 and other IoT devices proximate to a particular area or geographic feature, or other IoT devices that perform a particular function”, where, the vehicles may include various technologies such communication devices, wireless or mobile devices, para [0003]); and
modeling traffic within the vehicle flock responsive to the weights and the objective (para [0088], where, “The ITS station type/capabilities facility provides information to describe a profile of an ITS-S to be used in the applications and facilities layers. This profile indicates the ITS—S type (e.g., vehicle ITS-S, road side ITS-S, personal ITS-S, or central ITS-S), a role of the ITS-S (e.g., operation status of an emergency vehicle and other prioritized vehicle, status of a dangerous goods transporting vehicle, etc.), wherein, “describing a profile” equivalent to “modeling traffic”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “providing vehicle instructions to the vehicles within the flock; and modeling traffic within the vehicle flock responsive to the weights and the objective” as taught by Graefe into Kerecsen in order to ensure complete coverage without requiring high additional processing load.	
Regarding claim 12, Kerecsen further discloses: The method of claim 11, wherein the sensory data includes radar (para [0013], where, the sensory data/information includes radar, laser light, GPS etc.), LiDAR, optical sensory data, and vehicle data (para [0014], where, the typical sensors include LIDAR and stereo vision, GPS and IMU. “Visual object recognition” equivalent to “optical sensory data” uses machine vision including neural networks), wherein the vehicle data includes position, speed and acceleration of each of the subset of vehicles (para [0012], indicate the position of the vehicle, [0015], where, the vehicle data include, “expressway merging, high speed, accelerating, cruising, low speed traffic jam, closed-campus operations, etc, see further par a[0016]-[0017]). 
Kerecsen further discloses: The method of claim 11, wherein the non-vehicle data includes at least one of road condition data, weather(para [0086], where, an accident may be reported, para [0167], where, “speeding and street racing are the typical event data that contribute chances of collision).  
Regarding claim 14, Kerecsen further discloses: The method of claim 11, wherein the flock of vehicles are autonomous vehicles (para [0013], where, the flock of cars/vehicle are autonomous).  
Regarding claim 15, Kerecsen further discloses: The method of claim 11, wherein the model is a fluid and dynamics model (fig 3, para [0419] and [0538], where, each of the actuators 15a, 15b, 15c, or 15d (or all of them) may use hydraulics, involving the application of a “fluid to affect mechanical motion” equivalent to “fluid and dynamics model”). 
Regarding claim 16, although Kerecsen discloses: optimizing traffic flow (fig 6, para [0083]-[0087]) as applied for claim 11, but Kerecsen does not explicitly teach: The method of claim 11, wherein the model is a deep learning-based model.  
However, Graefe teaches: The method of claim 11, wherein the model is a deep learning-based model (fig 7, module 705 “application circuitry”, where, “one or more hardware accelerators may include, for example, computer vision (CV) and/or deep learning (DL) accelerators. As examples, the programmable processing devices may be one or more a field-programmable devices (FPDs) such as field-programmable gate arrays (FPGAs) and the like”).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “wherein the model is a deep learning-based model” as taught by Graefe into Kerecsen in order to ensure complete coverage without requiring high additional processing load.
Regarding claim 17, although Kerecsen discloses: optimizing traffic flow (fig 6, para [0083]-[0087]), but Kerecsen does not explicitly teach: The method of claim 11, wherein the traffic objective is to maximize vehicle throughput. 
However, Graefe teaches: The method of claim 11 wherein the traffic objective is to maximize vehicle throughput (fig 2, para [0035], where, “The “vUE system 201” may be equivalent to “vehicle” as the vehicle is equipped with the mobile device, includes “a number of user or client subsystems or applications” equivalent to “maximize vehicle throughput”, such as an in-vehicle infotainment (IVI) system, an in-car entertainment (ICE) devices, an Instrument Cluster (IC), a head-up display (HUD) system, onboard diagnostic (OBD) systems, dashtop mobile equipment (DME), mobile data terminals (MDTs), a navigation subsystem/application, a vehicle status subsystem/ application, and/or the like”).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “wherein the traffic objective is to maximize vehicle throughput” as taught by Graefe into Kerecsen in order to ensure complete coverage without requiring high additional processing load.
Regarding claim 18, Kerecsen further discloses: The method of claim 11, wherein the weights are equal across all vehicles in the flock (para [0012], [0040], [0086]-[0087], [0177]  and para [0263], where, all the emergency vehicle in the flock may have equal priority or weights).  
Regarding claim 20, Kerecsen further discloses: The method of claim 19, wherein emergency vehicles are assigned a higher weight (para [0050], para [0086]-[0087], where, the emergency vehicle assigned the highest priority due to safety inspection).   
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kerecsen et al (US 2020/0294401 A1), hereinafter, “Kerecsen” in view of 
Graefe et al (US 2019/0132709 A1), hereinafter, “Graefe” further in view of Tran et al (US 2017/0318360 A1), hereinafter, “Tran”. 
Regarding claim 19, although Kerecsen in view of Graefe teach discloses: optimizing traffic flow (fig 6, para [0083]-[0087]), as applied for claim 11, but neither Kerecsen nor Graefe teach: The method of claim 11, wherein the weights are different for vehicles within the flock subject to threshold constraints, and wherein vehicles with higher weights are preferentially treated.
However, Tran teaches: The method of claim 11, wherein the weights are different for vehicles within the flock subject to threshold constraints, and wherein vehicles with higher weights are preferentially treated (para [0299], where, The system can detect closing of a lane by monitoring changes of vehicle direction at a location on the route of the at least one vehicle; and determining a lane is closed in response to a number of changes of vehicle direction being larger than a predetermined threshold value. The system can share prior vehicle's avoidance maneuver by monitoring change of vehicle direction and distance traveled at a close vicinity of a location on the route of a lead vehicle; and determining an avoidance maneuver in response to a ratio of change of vehicle direction and distance traveled being less than a predetermined threshold value”).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “wherein the weights are different for vehicles within the flock subject to threshold constraints, and wherein vehicles with higher weights are preferentially treated” as taught by Tran into Kerecsen and Graefe so that the vehicle may autonomously respond to the object based, in part, on the predicted behavior.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kerecsen et al (US 2020/0294401 A1), hereinafter, “Kerecsen” in view of 
Graefe et al (US 2019/0132709 A1), hereinafter, “Graefe” further in view of Petrisor et al (US 2009/0018761 A1), hereinafter, “Petrisor”. 
Regarding claim 21, although Kerecsen in view of Graefe teach discloses: optimizing traffic flow (fig 6, para [0083]-[0087]), as applied for claim 11, but neither Kerecsen nor Graefe teach: The method of claim 19, wherein at least one of a high occupancy vehicle, a fee based vehicle, and a credit based vehicle is assigned a higher weight.
However, Petrisor teaches: The method of claim 11 wherein at least one of a high occupancy vehicle is assigned a higher weight (para [0025], where, “Authorizations 220 indicate that, based on current congestion, the three highest priority vehicle service classes (HOV-3+, HOV-2, Gold) are presently authorized to access managed lane 140, while the two lowest priority vehicle service classes (Silver, Bronze) are not presently authorized”).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “at least one of a high occupancy vehicle is assigned a higher weight” as taught by Tran into Kerecsen and Graefe in order to reduce the congestion on the highway/freeway.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIZAM U AHMED/Examiner, Art Unit 2461               


/KIBROM T HAILU/Primary Examiner, Art Unit 2461